TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00402-CR



                                 Sylvia Alexander, Appellant

                                                v.

                                 The State of Texas, Appellee


             FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-DC-16-300480,
            THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant Sylvia Alexander was placed on deferred adjudication community

supervision after she pled guilty to assaulting a security officer.       See Tex. Penal Code

§ 22.01(a)(1), (b)(4); Tex. Code Crim. Proc. art. 42A.101.1 Subsequently, the trial court granted

the State’s third motion to adjudicate after finding that appellant had violated the conditions of

supervision.2 See Tex. Code Crim. Proc. art. 42A.108. The court adjudicated appellant guilty,


       1  At the time appellant was placed on deferred adjudication community supervision, the
statutes governing community supervision were codified in article 42.12 of the Code of Criminal
Procedure. Effective January 1, 2017, the community supervision statutes were re-codified in
chapter 42A of the Code of Criminal Procedure. See Act of May 26, 2015, 84th Leg., R.S., ch.
770, § 1.01, 2015 Tex. Gen. Laws 2321, 2321–65. Because the re-codification was a non-
substantive revision of the community supervision laws, we cite to the current statutes in this
opinion.
       2  The State filed two prior motions to adjudicate. After each motion, the trial court
continued appellant on supervision, modifying the terms and conditions of her supervision. The
most recent modification added the condition that appellant complete a substance-abuse
revoked her community supervision, and assessed her punishment at three years’ confinement in

the Texas Department of Criminal Justice.            See id. arts. 42A.108, 42A.110; Tex. Penal

Code § 12.34.

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.            The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,

386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see

also Penson v. Ohio, 488 U.S. 75, 81–82 (1988).

                Appellant’s counsel has certified to this Court that he sent copies of the motion

and brief to appellant, advised appellant of her right to examine the appellate record and file a

pro se response, and provided a motion to assist appellant in obtaining the record. See Kelly

v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744.

Appellant did not file a motion requesting access to the record, and, to date, has not filed a pro se

response or requested an extension of time to file a response.

                We have conducted an independent review of the record—including the record of

the adjudication proceedings and appellate counsel’s brief—and find no reversible error. See

Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27




treatment program in an Intermediate Sanction Facility. See Tex. Code Crim. Proc. art. 42A.302,
.601; Tex. Gov’t Code § 509.001(1)(F). The State’s third motion to adjudicate alleged that
appellant failed to complete that treatment. At the conclusion of the adjudication hearing, the
trial court found that appellant had violated the terms and conditions of her community
supervision “in that she failed to complete the ISF program.”
                                                 2
(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted.3

               However, through our independent review of the record, we note that the trial

court’s written judgment adjudicating guilt contains non-reversible error. The judgment states

that the “Statute for Offense” is “22.01(b)(4) Penal Code.” Penal Code section 22.01(b)(4)

establishes that the offense of assault causing bodily injury is a third-degree felony “if committed

against a person the actor knows is a security officer while the officer is performing a duty as a

security officer,” Tex. Penal Code § 22.01(b)(4), which is the case here.              However, the

applicable statutory provisions for the assault offense for which appellant was convicted include

section 22.01(a)(1) of the Penal Code, the statutory provision that defines the offense of assault

causing bodily injury as charged in this case.

               This Court has authority to modify incorrect judgments when the necessary

information is available to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993). Accordingly, we modify the judgment adjudicating guilt to

reflect that the “Statute for Offense” is “22.01(a)(1), (b)(4) Penal Code.” As modified, the trial

court’s judgment adjudicating guilt is affirmed.


       3    Appointed counsel certified to this Court that he advised appellant of her right to seek
discretionary review pro se should this Court declare her appeal frivolous. In addition, appellant
was informed of her right to file a pro se petition for discretionary review upon execution of the
Trial Court’s Certification of Defendant’s Right of Appeal. Nevertheless, appointed counsel
must comply with Rule 48.4 of the Texas Rules of Appellate Procedure, which mandates that
counsel send appellant a copy of this Court’s opinion and judgment along with notification of her
right to file a pro se petition for discretionary review within five days after this opinion is handed
down. See Tex. R. App. P. 48.4; see In re Schulman, 252 S.W.3d 403, 411 n.35 (Tex. Crim.
App. 2008). The duty to send appellant a copy of this Court’s decision is an informational one,
not a representational one. See In re Schulman, 252 S.W.3d at 411 n.33. It is ministerial in
nature, does not involve legal advice, and exists after this Court has granted counsel’s motion to
withdraw. See id.
                                                   3
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Modified and, as Modified, Affirmed

Filed: March 19, 2020

Do Not Publish




                                              4